Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 25 March 2022 has been entered. Claims 1, 3-6, 8-12, and 14-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 14 January 2022, except for any objection(s) and/or rejection(s) under 35 USC 112 repeated below.
Further, Applicant’s claim amendments of 25 March 2022 have caused various limitations that were previously identified in the Non-Final Office Action mailed 14 January 2022 as being interpreted under 35 USC 112(f) as no longer being interpreted under 35 USC 112(f). (For example, “a residue pinching member with a clamp” as now recited in claim 1 is not interpreted as invoking 35 USC 112(f) because the limitation requires the structure of the clamp for performing the recited pinching function. As another example, “a first feedback sensor” as now recited in claim 1 is not interpreted as invoking 35 USC 112(f) because the limitation includes the structure of a ‘sensor’ and does not include ‘means’ or any generic placeholder for ‘means’.) Following the amendments to the claims of 25 March 2022, only limitations identified in the present Office Action are being interpreted under 35 USC 112(f).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings fail to show any “first feedback sensor” and “second feedback sensor” as recited in claims 1 and 12. Instead, the drawings show a first feedback assembly 252 (see Fig. 4) and a second feedback assembly 254 (see Fig. 6). However, neither of these assemblies is disclosed as being or including any sensor. Therefore, the “first feedback sensor” and the “second feedback sensor” as recited in each of claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings – in particular, Fig. 6 – only show the second mass sensing assembly disposed on the first conveying belt as recited in claim 8. Therefore, the second mass sensing assembly being “fixed inside the second machine table” as required by claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for the claimed terms ‘cutter’, ‘first mass sensor’, ‘first feedback sensor’, ‘second mass sensor’, and ‘second feedback sensor’ as recited in claims 1 and 12; ‘input device’ as recited in claims 4 and 16; ‘controller’ as recited in claims 5 and 17; ‘auxiliary cutter’ as recited in claims 6 and 18; ‘distance measuring sensor’ and ‘third feedback sensor’ as recited in claims 10 and 19. That is, these exact terms should be used in the specification. No new matter should be entered.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at lines 4-5 recites, “a second machine table connected to the first machine table through a first conveying belt and a second conveying belt disposed opposite to the first conveying belt”. This recitation should read – a second machine table connected to the first machine table through a first conveying belt and a second conveying belt, the second conveying belt disposed opposite to the first conveying belt –.
Claim 1 at line 9 recites, “sensing mass of the residual material”. This recitation should read – sensing a mass of the residual material –.
Claim 1 at line 16 recites, “senses mass of the second panel”. This recitation should read – senses a mass of the second panel –.
Claim 12 at line 7 recites, “sense mass of the residual material”. This recitation should read – sense a mass of the residual material –.
Claim 12 at lines 14-15 recites, “senses mass of the second panel”. This recitation should read – senses a mass of the second panel –.
Claim 12 includes a line break before a semi-colon at line 19. This line break should be deleted so that the semi-colon does not start a new line.
Claim 19 at line 3 recites, “and transmit”. This recitation should read – and to transmit –.
Claim 20 at line 1 recites, “claim 19, the step of”. This recitation should read – claim 19, wherein the step of –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “an input device” as recited in claim 4 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “inputs the first default data … and transmits the first default data … ”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “input” preceding the generic placeholder describes the function, not the structure, of the device); and
 “an input device” as recited in claim 16  (see the discussion of a similar recitation in claim 4, where the input assembly performs the function of transmitting the first default data).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3-6, 8-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “a first feedback sensor” at line 11 and “a second feedback sensor” at line 12. A ‘sensor’ is a structure that detects or measures a physical property. However, the present specification only discloses a ‘first feedback assembly’ and a ‘second feedback assembly’ without any indication that either of these assemblies is (or includes) a respective sensor. Thus, the present specification as originally filed fails to explicitly disclose that the ‘feedback assemblies’ are (or include) sensors. There is no disclosure that either of the ‘first feedback assembly’ and the ‘second feedback assembly’ detects or measured any physical property, such that there is no implicit disclose that the ‘feedback assemblies’ are (or include) sensors. The originally filed drawings only show the ‘feedback assemblies’ schematically as boxes, so the drawings cannot be relied upon to determine that the ‘feedback assemblies’ are (or include) sensors. Finally, the originally filed claims do not require that the  ‘feedback assemblies’ are (or include) sensors.  Therefore, the recitations of  “a first feedback sensor” at line 11 and “a second feedback sensor” at line 12 constitute new matter because no such sensors were disclosed in the application as originally filed. 
Regarding claim 4, the claim limitation "an input device" is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 4 lacks adequate written description as a result of the above quoted limitation. 
Claim 10 recites, “a third feedback sensor” at line 2. This recitation introduces new matter because the present specification as originally filed merely discloses a “third feedback assembly”, without any disclosure that this assembly includes a sensor.
Claim 12 recites, “a first feedback sensor” at line 9 and “a second feedback sensor” at line 20. These recitations constitute new matter for the same reasons as explained above in regards to claim 1. 
Regarding claim 16, the claim limitation "an input device" is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 16 lacks adequate written description as a result of the above quoted limitation. 
Claim 19 recites, “a third feedback sensor” at lines 3-4. This recitation introduces new matter because the present specification as originally filed merely discloses a “third feedback assembly”, without any disclosure that this assembly includes a sensor.
Claims 1, 3-6, 8-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 10-20 recites, “wherein the sensing member comprises a first mass sensor and a first feedback sensor, or the sensing member comprises a second mass sensor and a second feedback sensor, wherein the first mass sensor senses the mass of the residual material and transmits a first sensed data to the first feedback sensor, and the first feedback sensor prompts according to the first sensed data, wherein the second mass sensor senses mass of the second panel and transmits a second sensed data to the second feedback sensor, and the second feedback sensor determines the mass of the residual material according to the second sensed data and prompts according to the mass of the residual material”. This recitation is indefinite. Initially, it is unclear what recitation(s) in the claim is/are modified by “or”. Does “or” modify only to “the sensing assembly comprises a second mass sensor and a second feedback sensor” at lines 11-12, or does “or” modify the remainder of the claim (i.e., including all the limitations of lines 12-20)? Consider the recitation “wherein the first mass sensor senses the mass of the residual material and transmits a first sensed data to the first feedback sensor, and the first feedback sensor prompts according to the first sensed data, wherein the second mass sensor senses mass of the second panel and transmits a second sensed data to the second feedback sensor, and the second feedback sensor determines the mass of the residual material according to the second sensed data and prompts according to the mass of the residual material” at lines 13-20. Is this feature always required? Or is this feature optional since it follows “or”? Moreover, the claim is indefinite because lines 13-20 recite “wherein the first mass sensor senses the mass of the residual material and transmits a first sensed data to the first feedback sensor, and the first feedback sensor prompts according to the first sensed data, wherein the second mass sensor senses mass of the second panel and transmits a second sensed data to the second feedback sensor, and the second feedback sensor determines the mass of the residual material according to the second sensed data and prompts according to the mass of the residual material”, which recitation does not state that any of these features are optional. However, it is unclear how to interpret this limitation if the sensing member does not include the first mass sensor and the first feedback sensor, or if the sensing member does not include the second mass sensor and the second feedback sensor, as is permitted by lines 10-12. How can the limitations of lines 12-20 be met if there is only one mass sensor and only one feedback sensor?
Claim 3 is indefinite because it is unclear whether the claim implicitly requires that the sensing member includes the first mass sensor and the first feedback sensor. Claim 1 makes the first mass sensor and the first feedback sensor optional because claim 1 can be satisfied even if the sensing member does not include the first mass sensor and the first feedback sensor. Should claim 3 be interpreted as implicitly requiring that the sensing member including the first mass sensor and the first feedback sensor? If so, then the examiner suggests amending claim 3 to expressly require that the sensing member includes the first mass sensor and the first feedback sensor. If not, then claim 3 is not further limiting as discussed below. Also, if claim 3 is not interpreted as implicitly requiring that the sensing member includes the first mass sensor and the first feedback sensor, then it is unclear how to interpret claims 4 and 5. How does the input device transmit to the first feedback sensor as required by claim 4? How does the controller stop the first conveying belt when prompted by the first feedback sensor as required by claim 5? 
The claim limitation "an input device" as recited in claims 4 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. The written description only describes the “input device” features using the similar language as recited in the claims (i.e., non-structural language including ‘input assembly’). As a result, the written description does not disclose any particular structure for any of the “input device”. Further, the drawings only show the “input device” schematically, such the drawings cannot be relied upon for a disclosure of corresponding structures. Therefore, the limitation of “an input device” in claims 4 and 16 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 is indefinite because it is unclear whether the claim implicitly requires that the sensing member includes the second mass sensor and the second feedback sensor. Claim 1 makes the second mass sensor and the second feedback sensor optional because claim 1 can be satisfied even if the sensing member does not include the second mass sensor and the second feedback sensor. Should claim 8 be interpreted as implicitly requiring that the sensing member includes the second mass sensor and the second feedback sensor? How is claim 8 interpreted if the sensing member only includes the first mass sensor and the first feedback sensor?
Claim 9 is indefinite because it is unclear whether the claim implicitly requires that the sensing member includes the second mass sensor and the second feedback sensor. Claim 1 makes the second mass sensor and the second feedback sensor optional because claim 1 can be satisfied even if the sensing member does not include the second mass sensor and the second feedback sensor. Should claim 9 be interpreted as implicitly requiring that the sensing member includes the second mass sensor and the second feedback sensor? How is claim 9 interpreted if the sensing member only includes the first mass sensor and the first feedback sensor?
Claim 12 at lines 8-18 recites, “wherein the sensing member comprises a first mass sensor and a first feedback sensor, or the sensing member comprises a second mass sensor and a second feedback sensor, wherein the first mass sensor senses the mass of the residual material and transmits a first sensed data to the first feedback sensor, and the first feedback sensor prompts according to the first sensed data, wherein the second mass sensor senses mass of the second panel and transmits a second sensed data to the second feedback sensor, and the second feedback sensor determines the mass of the residual material according to the second sensed data and prompts according to the mass of the residual material”. This recitation is indefinite. Initially, it is unclear what recitation(s) in the claim is/are modified by “or”. Does “or” modify only to “the sensing assembly comprises a second mass sensor and a second feedback sensor” at lines 9-10, or does “or” modify the remainder of the claim (i.e., including all the limitations of lines 11-18)? Consider the recitation “wherein the first mass sensor senses the mass of the residual material and transmits a first sensed data to the first feedback sensor, and the first feedback sensor prompts according to the first sensed data, wherein the second mass sensor senses mass of the second panel and transmits a second sensed data to the second feedback sensor, and the second feedback sensor determines the mass of the residual material according to the second sensed data and prompts according to the mass of the residual material” at lines 11-18. Is this feature always required? Or is this feature optional since it follows “or”? Moreover, the claim is indefinite because lines 11-18 recite “wherein the first mass sensor senses the mass of the residual material and transmits a first sensed data to the first feedback sensor, and the first feedback sensor prompts according to the first sensed data, wherein the second mass sensor senses mass of the second panel and transmits a second sensed data to the second feedback sensor, and the second feedback sensor determines the mass of the residual material according to the second sensed data and prompts according to the mass of the residual material”, which recitation does not state that any of these features are optional. However, it is unclear how to interpret this limitation if the sensing member does not include the first mass sensor and the first feedback sensor, or if the sensing member does not include the second mass sensor and the second feedback sensor, as is permitted by lines 8-10. How can the limitations of lines 11-18 be met if there is only one mass sensor and only one feedback sensor?
Claim 14 is indefinite because it is unclear whether the claim implicitly requires that the sensing member includes the first mass sensor and the first feedback sensor. Claim 12 makes the first mass sensor and the first feedback sensor optional because claim 12 can be satisfied even if the sensing member does not include the first mass sensor and the first feedback sensor. Should claim 14 be interpreted as implicitly requiring that the sensing member including the first mass sensor and the first feedback sensor? How is claim 14 interpreted if the sensing member only includes the second mass sensor and the second feedback sensor? 
Claim 15 is indefinite because it is unclear whether the claim implicitly requires that the sensing member includes the first mass sensor and the first feedback sensor. Claim 12 makes the first mass sensor and the first feedback sensor optional because claim 12 can be satisfied even if the sensing member does not include the first mass sensor and the first feedback sensor. Should claim 15 be interpreted as implicitly requiring that the sensing member including the first mass sensor and the first feedback sensor? How is claim 15 interpreted if the sensing member only includes the second mass sensor and the second feedback sensor? Also, if claim 15 is not interpreted as implicitly requiring that the sensing member includes the first mass sensor and the first feedback sensor, then it is unclear how to interpret claims 16-18 -- How does the input device transmit to the first feedback sensor as required by claim 16? How does the controller stop the first conveying belt when prompted by the first feedback sensor as required by claim 17?  How does the auxiliary cutter cut when the first feedback sensor prompts as required by claim 18?
Claims 3, 8, 9, and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 describes features of the first mass sensor and the first feedback sensor. However, claim 1, upon which claim 3 depends, does not necessarily require the first mass sensor and the first feedback sensor. Claim 3, at least to the extent that the claim is not interpreted as implicitly requiring that the sensing member includes the first mass sensor and the first feedback sensor, does not further limit claim 1 in the event that the sensing member of claim 1 includes the second mass sensor and the second feedback sensor. That is, if claim 1 is satisfied due to the sensing member including the second mass sensor and the second feedback sensor, then claim 3 does not further limit claim 1. [Also, as best understood, claims 4-6 are further limiting despite depending from claim 3, given that each of claims 4-6 requires some feature that does not appear to be conditional on whether or not the sensing member includes the first mass sensor and the first feedback sensor.]
Claim 8 describes features of the second mass sensor. However, claim 1, upon which claim 8 depends, does not necessarily require the second mass sensor. Claim 8, at least to the extent that the claim is not interpreted as implicitly requiring that the sensing member includes the second mass sensor and the second feedback sensor, does not further limit claim 1 in the event that the sensing member of claim 1 includes the first mass sensor and the first feedback sensor. That is, if claim 1 is satisfied due to the sensing member including the first mass sensor and the first feedback sensor, then claim 8 does not further limit claim 1.
Claim 9 describes features of the second mass sensor. However, claim 1, upon which claim 9 depends, does not necessarily require the second mass sensor. Claim 9, at least to the extent that the claim is not interpreted as implicitly requiring that the sensing member includes the second mass sensor and the second feedback sensor, does not further limit claim 1 in the event that the sensing member of claim 1 includes the first mass sensor and the first feedback sensor. That is, if claim 1 is satisfied due to the sensing member including the first mass sensor and the first feedback sensor, then claim 9 does not further limit claim 1.
Claim 14 describes features of the first mass sensor. However, claim 12, upon which claim 14 depends, does not necessarily require the first mass sensor. Claim 14, at least to the extent that the claim is not interpreted as implicitly requiring that the sensing member includes the first mass sensor and the first feedback sensor, does not further limit claim 12 in the event that the sensing member of claim 12 includes the second mass sensor and the second feedback sensor. That is, if claim 12 is satisfied due to the sensing member including the second mass sensor and the second feedback sensor, then claim 14 does not further limit claim 12.
Claim 15 describes features of the first mass sensor. However, claim 12, upon which claim 15 depends, does not necessarily require the first mass sensor. Claim 15, at least to the extent that the claim is not interpreted as implicitly requiring that the sensing member includes the first mass sensor and the first feedback sensor, does not further limit claim 12 in the event that the sensing member of claim 12 includes the second mass sensor and the second feedback sensor. That is, if claim 12 is satisfied due to the sensing member including the second mass sensor and the second feedback sensor, then claim 15 does not further limit claim 12. [Also, as best understood, claims 16-18 are further limiting despite depending from claim 15, given that each of claims 16-18 requires some feature that does not appear to be conditional on whether or not the sensing member includes the first mass sensor and the first feedback sensor.]
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims Not Subject to Prior Art Rejection
No prior art rejection of claims 1, 3-6, 8-12, and 14-20 is made in the present action. For example, each of the combinations of reference cited in the Requirement for Restriction mailed 5 November 2021 fails to disclose “wherein the sensing member comprises a first mass sensor and a first feedback sensor, or the sensing member comprises a second mass sensor and a second feedback sensor, wherein the first mass sensor senses the mass of the residual material and transmits a first sensed data to the first feedback sensor, and the first feedback sensor prompts according to the first sensed data, wherein the second mass sensor senses mass of the second panel and transmits a second sensed data to the second feedback sensor, and the second feedback sensor determines the mass of the residual material according to the second sensed data and prompts according to the mass of the residual material” as required by present claims 1 and 12. For example, none of the references cited in the Requirement for Restriction teaches a sensing member that includes both a mass sensor and a feedback sensor, where sensed data is transmitted to the feedback sensor, and the feedback sensor prompts according to the sensed data. A controller or processor that receives data and prompts according to the data is not a “feedback sensor” as recited in claims 1 and 12, since neither of a controller and a processor is not a type of sensor. Therefore, the fact that claims 1 and 12 require that the device to which the sensed data is transmitted and the device that prompts according to the sensed data is a sensor distinguishes over the best known art. However, no determination of allowability can be made in view of the numerous issues raised above under 35 USC 112(a) and 35 USC 112(b). 
Response to Arguments
Applicant's arguments filed 25 March 2022 have been fully considered but they are not fully persuasive. First, in regards to various limitations being interpreted as invoking 35 USC 112(f), the Applicant argues beginning at the ‘Claim Interpretation’ heading on page 8 of the Remarks that recitations that do not include “means for” or “step for” cannot be interpreted as invoking 35 USC 112(f). The Applicant further asserts that persons of ordinary skill in the art understand the term ‘input device’ as being the name of a structure (the Applicant also makes this assertion in regards to various other limitations, such as ‘cutter’ and ‘residue pinching member with a clamp’, that are no longer being interpreted as invoking 35 USC 112(f), and therefore only the argument relative to ‘input device’ will be addressed).
The Applicant’s arguments are not persuasive. Regarding the argument that “means for” or “step for” must be recited in order for a limitation to be interpreted under 35 USC 112(f), MPEP 2181 outlines a three-prong test for determining whether interpretation under 35 USC 112(f) is applicable to a limitation. The second prong of the test is satisfied if a limitation includes a generic placeholder for ‘means’. MPEP 2181 further sets forth a (non-exhaustive) list of generic placeholders that may invoke 35 USC 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." MPEP 2181 is clear that a limitation can include a generic placeholder for “means”, such as “device”, and still invoke interpretation under 35 USC 112(f). Thus, the argument that a limitation must include “means for” or “step for” to be interpreted as invoking 35 USC 112(f) is not persuasive because the three prong test set forth in MPEP 2181 can be satisfied if a generic placeholder for “means” is recited, which is the case in regards to limitations interpreted as invoking 35 USC 112(f) in the present claims.
Regarding the second argument, the Federal Circuit has found that generic terms such as ‘mechanism’, ‘means’, ‘element’, and ‘device’ typically do not connote sufficiently definite structure [to avoid means-plus-function treatment]. See Welker Bearing Company v. PHD, Inc., 550 F.3d 1090, 1096 (Fed. Cir. 2008) (citing Massachusetts Institute of Technology v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006)). Further, the present specification is silent as to what the input device is or constitutes. The Applicant has provided no evidence that one of ordinary skill in the art would understand what structure corresponds to the ‘input device’. Further, this limitation is unlike “filters”, “brakes”, “clamp” and “screwdriver” identified in MPEP 2181 where the function performed by a device provides the name of the structure, as there is no particular structure referred to as an “input device”. Further, “consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.” Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008) (internal quotation marks omitted). That is, “[i]t is not enough for the patentee simply to later state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function” to satisfy the obligation to disclose sufficient structure to support a means-plus-function claim limitation. Id. Therefore, the Applicant’s arguments are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724